Citation Nr: 0103129	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from March 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this matter to the 
RO for additional development in September 1998.  The RO, 
having complied with the instructions on remand, returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee instability is productive of 
pain and slight limitation of function.

3.  The veteran's lumbar strain is characterized by painful 
motion.

4.  The veteran's degenerative arthritis of the cervical 
spine is manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2000). 

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5295 (2000). 

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5290 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his right knee and back disorders 
are more disabling than currently evaluated.  As to the 
veteran's claims for increased ratings, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Specifically, the RO provided 
the veteran with timely and comprehensive VA examinations, 
acquired relevant records, and afforded him the opportunity 
to have a personal hearing.  Therefore, the VA has fulfilled 
its duty to assist the veteran in developing facts that are 
pertinent to his claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

A. Right Knee

The record shows that the RO originally granted service 
connection for a right knee disorder in an April 1988 rating 
decision and assigned a noncompensable evaluation effective 
from October 1987.  The rating assigned to this disability 
was increased to 10 percent effective from May 1992.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

In relation to the present appeal, a VA examination was 
performed in March 1997.  The veteran complained of 
instability and severe pain of the right knee when he stood 
more than 30 minutes.  The knee popped and locked 
occasionally and the veteran sometimes wore a knee brace.  
Physical examination identified no tenderness, crepitus, or 
effusion.  Flexion was measured to 110 degrees, with pain, 
and the anterior cruciate ligament exhibited instability, 
with pain.  The x-ray report was negative.  The veteran was 
diagnosed with ligament instability, right knee.

During a VA examination in August 1999, the veteran 
complained of daily pain of the right knee and reported that 
he wore a brace every day.  Sitting for a prolonged period 
caused increased pain, as did walking one-half of a mile.  He 
also had some popping and stiffness of the knee, but no 
locking, giving out, or swelling.  Physical examination noted 
normal gait and alignment.  The veteran complained of pain 
when he squatted 120 degrees.  Range of motion was full 
extension with 120 degrees of flexion.  The examiner found no 
crepitus, effusion, or varus or valgus laxity.  Lachman's 
test was 1/4 with firm endpoint and pivot shift and posterior 
drawer sign were negative.  Circumferential measurements 
showed the right thigh to be one centimeter smaller than the 
left.  The calf and knee measurements were equal, as well as 
the strength of the hamstrings and quadriceps.

The examiner diagnosed the veteran with right knee pain and 
commented that objectively, there was a decreased range of 
active motion and a minimal one centimeter decrease in 
circumference of the right side that was a likely result of 
the prior injury and surgery.  The examiner found some 
functional impairment if the veteran had to bend, squat, or 
kneel at work.  The x-ray of the knee showed small 
hypertrophic spurs on the patella; however, the examiner 
stated that these were not arthritis and were insignificant.

The veteran's right knee instability has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  Under this Diagnostic Code, 
slight impairment of the knee manifested by recurrent 
subluxation or lateral instability of the knee is rated at 10 
percent and moderate knee impairment is rated at 20 percent.  
Moreover, if the veteran is rated under Diagnostic Code 5257 
and there is x-ray evidence of arthritis and limitation of 
motion or painful motion, a separate rating is available 
under Diagnostic Code 5003.  VAOPGCPREC 9-98.

In addition, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology, DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), although such an analysis is generally 
not for application under rating criteria, such as Diagnostic 
Code 5257, which entail manifestations other than limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1990).  
Otherwise, a separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9-98; Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Based upon the aforementioned findings, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for right knee instability.  The 
symptomatology associated with the veteran's knee is 
productive of pain, and some instability and limitation of 
motion.  These symptoms constitute a slight impairment of the 
knee.  The recent VA examiner made few objective findings to 
support the subjective complaints of pain, and found only 
minimal impairment of function.  Accordingly, the Board 
concludes that the veteran's overall disability picture 
constitutes slight impairment and that the veteran is 
adequately compensated with the presently assigned 
evaluation.

In making its determination, the Board considered the 
application of alternative Diagnostic Codes.  However, none 
would afford a higher evaluation as the veteran's right knee 
is not manifested by ankylosis, dislocated cartilage, 
nonunion or malunion of the tibia and fibula, or extension 
limited to 15 degrees and flexion limited to 30 degrees.  See 
Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2000).  
Likewise, the record contains no x-ray evidence of arthritis 
of the right knee; therefore, a separate evaluation under 
Diagnostic Code 5003 is not available.  Accordingly, the 
Board can find no basis under which to grant a higher 
evaluation and the benefit sought on appeal must be denied.

B. Lumbar Strain

The record shows that the RO originally granted service 
connection for lumbar strain in an April 1998 rating decision 
and assigned a noncompensable evaluation effective from 
October 1987.  The rating assigned for this disability was 
increased to 10 percent effective from April 1995.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

In relation to the present appeal, a VA examination was 
performed in March 1997.  The veteran complained of 
increasing pain and the inability to sleep on his back.  He 
identified the thoracic spine as his problem area.  
Examination findings included a normal gait and stride, and 
the ability to toe and heel walk and perform deep knee bends.  
No tenderness was elicited.  Reflexes and muscle strength of 
the lower extremities were normal.  Range of motion 
measurements documented flexion to 90 degrees, hyperextension 
to 30 degrees, bilateral lateral flexion to 20 degrees, and 
rotation to 20 degrees with complaint of pain in the 
musculature of the thoracic spine.  The veteran was diagnosed 
with muscular strain, thoracic spine.

During a VA examination in August 1999, the veteran 
complained of low back pain two weeks per month.  He could 
not sleep on his back.  The pain was in the midline, with no 
radiation.  It increased with prolonged sitting, bending, or 
lifting.  There were no flare-ups that limited activity or 
movement.  Physical examination found normal alignment, gait, 
heel walking, toe walking, and lordosis.  There was no 
scoliosis, muscle spasm, or tenderness.  Range of motion 
measured to 70 degrees of forward flexion, 20 degrees of 
backwards extension, and 25 degrees of bilateral lateral 
bending, with no complaint of pain.  Deep tendon reflexes of 
both lower extremities were 2/4, with absent pathologic 
reflexes, and normal sensation and strength.  Straight leg 
raising was negative to 90 degrees.  The x-ray of the lumbar 
spine showed small anterior hypertrophic spurs at L5.  The 
veteran was diagnosed with lumbar pain.  The examiner stated 
that, while the veteran had subjective complaints, objective 
findings were minimal.  He found no functional impairment due 
to the low back and stated that the hypertrophic spurs were 
insignificant and were not arthritis.

The veteran's lumbar strain has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  Under this Diagnostic Code, 
lumbosacral strain is assigned a noncompensable evaluation 
for slight subjective symptoms and a 10 percent evaluation 
for characteristic pain on motion.  A 20 percent evaluation 
is assigned when it is productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent evaluation is for 
assignment for a severe disability with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).

Based upon the above subjective complaints and objective 
findings, the Board finds that the criteria for an increased 
evaluation for lumbosacral strain have not been met.  
Although the veteran complained of pain, the examiners made 
minimal objective findings of disability.  The veteran 
clearly does not meet the criteria for the next higher 
evaluation as there is no evidence of muscle spasm or loss of 
lateral spine motion.  In addition, the veteran reported no 
flare-ups that limited activity or movement and the recent 
examination found no functional impairment due to the low 
back.

Alternative Diagnostic Codes are not for application because 
the veteran's disability has not been characterized as a 
vertebral fracture, ankylosis of the spine, moderate 
limitation of motion, or intervertebral disc syndrome.  See 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293 (2000).  
Therefore, the Board finds that the RO correctly granted the 
veteran the benefit of the doubt when it continued the 10 
percent evaluation for pain on motion.  However, that 
evaluation is the highest that can be supported by the 
evidence of record and the benefit sought on appeal must be 
denied.

C.  Cervical Spine

The RO originally granted service connection for degenerative 
arthritis of the cervical spine in an April 1988 rating 
decision and assigned a noncompensable evaluation effective 
from October 1987.  The evaluation assigned to this 
disability was increased to 10 percent effective from May 
1992.  Subsequent rating decisions have confirmed and 
continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in March 1997.  The veteran reported increasing 
pain and the inability to sleep on his back.  Physical 
examination found no stiffness or rigidity and a full range 
of motion, with 40 degrees of flexion, 35 degrees of 
hyperextension, 40 degrees of bilateral rotation, and 35 
degrees of bilateral lateral flexion.

During a VA examination in August 1999, the veteran reported 
that neck pain occurred when he turned his head sharply.  The 
pain went away in a few moments and did not occur often.  
There was no radiation to the upper extremities.  Physical 
examination of the cervical spine noted 90 degrees of right 
rotation with complaint of pain, 90 degrees of left rotation, 
full flexion of the chin to the chest, and 45 degrees of neck 
extension.  No muscle spasm or tenderness was present.  
Circumference measurements were compatible with the veteran 
being right-handed.  Upper extremity reflexes were normal and 
shoulder elevation was to 180 degrees.  Thoracic alignment 
was normal, with no tenderness or spasm of the thoracic 
spine, and rotation to 45 degrees and flexion to 70 degrees.

The veteran was diagnosed with cervical pain.  The examiner 
found that, while the veteran had subjective complaints, the 
objective findings were minimal.  The examiner stated that 
the x-ray findings of small anterior hypertrophic spurs at C6 
were insignificant and did not represent arthritis.  The 
examiner found no functional impairment due to the cervical 
spine. 

The veteran's degenerative arthritis of the cervical spine 
has been assigned a 10 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2000).  
According to the rating schedule, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Limitation of motion of the 
cervical spine is evaluated under Diagnostic Code 5290.  
Slight limitation of motion of the cervical spine warrants 
assignment of a 10 percent evaluation, moderate limitation of 
motion warrants assignment of a 20 percent evaluation, and a 
30 percent evaluation, the highest available under Diagnostic 
Code 5290, is contemplated for severe limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2000).

In summary, the Board finds that the veteran's cervical spine 
disability warrants no more than a 10 percent evaluation and 
the benefit sought on appeal must be denied.  The veteran 
complained of occasional pain when he turned his neck and the 
examination noted complaint of pain with rotation to the 
right.  Otherwise, range of motion was full, no objective 
symptomatology was observed, and the x-ray did not confirm 
the presence of arthritis.  The examiner found that the 
cervical spine caused no impairment of function.  
Accordingly, a 10 percent evaluation sufficiently compensates 
the veteran for the painful limitation of motion.  Again, 
alternative Diagnostic Codes are not for application because 
the cervical spine disability is not characterized as a 
vertebral fracture, ankylosis of the spine, or intervertebral 
disc syndrome.  See Diagnostic Codes 5285, 5286, 5287, 5293 
(2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for right knee 
instability is denied.

An evaluation in excess of 10 percent for lumbar strain is 
denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the cervical spine is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

